Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a water channel is formed from top to bottom at an overlapped position where a lower photovoltaic material is covered by an upper photovoltaic material” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, “safe electric power generation”.  Its unclear what constitutes “safe” electric power generation”.  Appropriate action is required.

Regarding Claim 1, Applicant recites, “A photovoltaic building material with ability of safe electric power generation comprising” and “an automatic spraying device”.  Applicant discloses that an automatic spraying device is a part of a roof assembly system that includes a photovoltaic building material, wherein the automatic spraying device is assembled on the ridge of a roof, such that water is sprayed out of a nozzle onto the photovoltaic building material (Figure 10-1/2, #33 & Paragraph 0093).  Applicant has not disclosed a configuration where the photovoltaic build material itself comprises an automatic spraying device, instead Applicant discloses these elements are part of the same system.
Applicant’s attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.

Regarding Claim 2, Applicant recites, “color steel sheet”.  What is a color steel sheet?  Appropriate action is required.

Regarding Claim 4, Applicant recites, “a series circuit of the solar cell” and “a parallel circuit”.  How can a single solar cell be connected in series or parallel? What is it connected?  Are there a plurality of solar cells present on the photovoltaic building material connected in series and in parallel? Or is the single solar cell connected in series or parallel with another element?  Appropriate action is required.

Regarding Claim 4, Applicant recites, “a usage of process”.  Is the process required or is it not?  Appropriate action is required.

Regarding Claim 5, Applicant recites, “a regular single crystalline-silicon cell”.  How does the term “regular” further limit a single crystalline-silicon cell?  Appropriate action is required.

Regarding Claim 6, Applicant recites, “a thin glass”.  Its unclear what constitute thin.  Appropriate action is required.

Regarding Claim 6, Applicant recites, “wherein the glass plate comprises” and “a photovoltaic glass with nano-coating”.  Applicant has already limited the glass plate to comprise a nano-coating in preceding independent claim 1.  It is unclear if this is an additional feature being introduced or the nano-coating already recited.  Appropriate action is required.

Regarding Claim 6, Applicant recites, “wherein the glass plate comprises” and “a photovoltaic glass with nano-coating”.  Applicant has not disclosed in the specification where a glass plate containing photovoltaic material is deposited on top of a solar cell.
Applicant’s attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.

Regarding Claim 6, Applicant recites, “an ultra-thin glass”.  Its unclear what constitutes ultra-thin.  Appropriate action is required.

Regarding Claim 6, Applicant recites, “a film plating glass”.  What is a film plating glass?  Is there a film plating a piece of glass, or is the glass a film that plates another surface?  Appropriate action is required.

Regarding Claim 6, Applicant recites, “complexed transparent material”.  Its unclear what constitutes complexed transparent material.  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “a complexed film composed of POE+PVB”.  Its unclear what complexed imparts on the film, can there be other materials present or is it a bilayer of POE+PVB or some mixture of POE+PVB?  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “a complexed film composed of POE + PVB + reducing infrared spectrum reflection”.  Its unclear what complexed imparts on the film, can there be other materials present or is it a bilayer of POE+PVB or some mixture of POE+PVB?  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “a complexed film composed of POE + PVB + reducing infrared spectrum reflection”.  What is reducing infrared spectrum reflection? Is this an additional layer of material or being incorporated into POE+PVB that results in reducing spectrum reflection, or does a complex film composed of POE + PVB by itself reduce infrared spectrum reflection?  Appropriate action is required.

	Regarding Claim 8, Applicant recites, “wherein a water channel is formed from top to bottom at an overlapped position”.  A top to bottom overlapped position where?  Appropriate action is required.

	Regarding Claim 8, Applicant recites, “a lower photovoltaic material is covered by an upper photovoltaic material”.  Applicant discloses that a plurality of photovoltaic building materials can have a shingled configuration, where a portion of the top of the photovoltaic building material is shingled (Figure 1, #102 & Paragraph 0089) but does not disclose that the shingled portion has an overlapping of photovoltaic material of the adjacent photovoltaic building materials.  Additionally, Applicant has disclosed that the side portions of the photovoltaic material have extensions of their metal back plates that overlap (Figure 7-1/2 & Paragraph 0027) but they do not disclose a photovoltaic building material that comprises upper and lower photovoltaic material that have an overlapped position.
Applicant’s attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.

Regarding Claim 10, Applicant recites, “the two photovoltaic building materials”.  Applicants preceding claim 1 is directed towards a singular photovoltaic building material, how are there now two of them present?  Appropriate action is required.

Regarding Claim 11, Applicant recites, “wherein the waterproof cover is independent of the photovoltaic material”.  Applicants receding claim 1 is directed towards a photovoltaic building material that comprises a sequence of elements, how can the waterproof cover be independent of the material and still be considered comprising?  Appropriate action is required.

Regarding Claim 11, Applicant recites, “the waterproof cover has a different color of meatal material property”.  What is a meatal material property color?  Can the color of an object be considered a material property?  Appropriate action is required.

Regarding Claim 11, Applicant recites, “the waterproof cover has a different color of meatal material property from the photovoltaic building material”.  Is the entirety of the photovoltaic building material a different color than the waterproof cover or just the metal back plate? Appropriate action is required.

	Regarding Claim 12, Applicant recites, “wherein the automatic spraying device is assembled on an upper position of a roof ridge”.  How can a photovoltaic building material comprise a roof ridge?  Appropriate action is required.

	Regarding Claim 13, this claim depends from itself, thus rendering the scope of Applicant’s intent ambiguous.  Was this claim supposed to depend from claim 1 or claim 12?  Appropriate action is required.

	Regarding Claim 13, Applicant recites, “further comprising: a rainwater reclaiming device set up at a relative lower position of a roof”.  Applicant has not disclosed a photovoltaic building material comprising a rainwater reclaiming device set up at a relative lower position of a roof.  They have disclosed a system comprising a photovoltaic building material and a rainwater reclaiming device (Figure 10-1).
Applicant’s attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.

	Regarding Claim 14, Applicant recites, “further comprising: a reverse wing device assembled on a main structure”.  Applicant has not disclosed a photovoltaic building material comprising: a reverse wing device assembled on a main structure.  They have disclosed a system comprising a photovoltaic building material and a reverse wing device. 
Applicant’s attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.

	Regarding Claim 15, Applicant recites, “further comprising: a plurality of cable trays assembled on an edge of a roof or on a ridge”.  Applicant has not disclosed a photovoltaic building material comprising: a plurality of cable trays assembled on an edge of a roof or on a ridge.  They have disclosed a system comprising a photovoltaic building material and a cable tray.
Applicant’s attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.

Regarding Claim 15, Applicant recites, “the cable tray forms a turbulent flow”. How does a cable tray form a turbulent flow?  Is it blocking the wind, or somehow creating a gust of air?  Appropriate action is required.

Regarding Claim 16, Applicant recites, “further comprising: a plurality of wind turbines, wherein the wind turbines are assembled on an edge of a roof”.  Applicant has not disclosed a photovoltaic building material comprising: a plurality of wind turbines.  They have disclosed a system comprising a photovoltaic building material and a plurality of wind turbines.
Applicant’s attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui (CN 208738279 U).  Citations below are made to Cui (US 2020/0119212 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.

In view of Claim 1, Cui discloses a photovoltaic building material with ability of safe electric power (Figure 1-2 & Paragraph 0038) comprising:
a metal back plate (Figure 1, #10 & Paragraph 0038) fixed on a fixed part of a building through transverse or longitudinal connection (Figure 8 & Paragraph 0053);
a glass plate, wherein a nano-coating is provided upon the glass plate (Figure 1-2, #11 & Paragraph 0047), and the glass plate is provided on the metal back plate (Paragraph 0038);
a plastic film connected to a solar cell, the metal back plate and the glass plate, wherein the solar cell is fixed between the metal back plate and the glass plate (Figure 3, #13 & Paragraph 0038);
an automatic spraying device assembled at adjacently relative height around the photovoltaic building material, wherein the automatic spraying device provides a water jet on the photovoltaic building material (Paragraph 0058).
In order for the spraying device to provide water on the PV building material it must be disposed adjacently relative to a height of the PV building material.

In view of Claim 2, Cui is relied upon for the reasons given above in addressing Claim 1.  Cui discloses that the metal back plate has a thickness ≤2mm and ≥0.1mm, and the metal back plate is one of aluminum-zinc alloy coated steel, a zinc-coated steel sheet, a color steel sheet, an aluminum-magnesium alloy sheet, an aluminum alloy sheet, a stainless-steel sheet, and an aluminum-magnesium-manganese alloy sheet (Paragraph 0038).

In view of Claim 3, Cui is relied upon for the reasons given above in addressing Claim 1.  Cui teaches a voltage generated from the PV building material is less than 48V (Paragraph 0025).

In view of Claim 4, Cui is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation “a series circuit of the solar cell is serially manufactured by a usage of process of soldering circuit or laminae bonding, and a parallel circuit of the solar cell is parallely manufactured by a usage of process of conductivity film strip or transfer printing of conductor”, the Examiner is treating it as a product by process claim.  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

In view of Claim 5, Cui is relied upon for the reasons given above in addressing Claim 1.  Cui teaches the solar cell can comprise a single crystalline-silicon cell or a polysilicon cell (Paragraph 0040).

In view of Claim 6, Cui is relied upon for the reasons given above in addressing Claim 1.  Cui teaches the glass plate comprises at least a complexed transparent material (Paragraph 0047).

In view of Claim 7, Cui is relied upon for the reasons given above in addressing Claim 1.  Cui teaches the plastic film comprises at least one of a POE film (Paragraph 0017).

In view of Claim 8, Cui is relied upon for the reasons given above in addressing Claim 1.  Cui teaches a water channel is formed from top to bottom at an overlapped position (Figure 2-3, #1010/#1011) where a lower photovoltaic material is covered by an upper photovoltaic material (Figure 8, #1 & Paragraph 0055).  Cui discloses that generally this structurally configuration results in a smooth flower of water over the surface of the PV building material, it is the Examiner’s position that that water channel of Cui (Figure 3, #1010/#1011 overlaps with adjacent PV building materials) would allow a smooth flow of water to be discharged through this channel of the PV building material.

In view of Claim 10, Cui is relied upon for the reasons given above in addressing Claim 1.  Cui teaches an underside DC circuit lead-out wire is set up on the PV building material and, wherein the underside DC circuit lead-out wire passes through a hole at a grooved edge of the fixed part of the two photovoltaic building materials, enters into a closed slot below a waterproof cover, is assembled inside a groove at an overlapped position of the fixed part of the two PV building materials and forms a closed DC cable slot with the waterproof cover (Figure 7, #9, #1010, #1011 & Paragraph 0052).

In view of Claim 11, Cui is relied upon for the reasons given above in addressing Claim 10.  Cui teaches the waterproof cover is independent of the PV building material and the waterproof cover comprises a metal that has a different color than the PV building material (Figure 7, #9 & Paragraph 0050).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (CN 208738279 U) in view of Keenihan et al. (US 2016/0087575 A1).

In view of Claim 9, Cui is relied upon for the reasons given above in addressing Claim 1. Cui does not disclose at least a stiffening rib is set up at the overlapped position between upper and lower PV building materials.
Keenihan et al. discloses at least a stiffening rib is set up at an overlapped position between upper and lower PV building materials (Figure 2, 5-6, #20 & Paragraph 0057). Keenihan et al. teaches that this configuration provides a support portion that remains free of warp and/or curl when the length, width, or both of a solar module is increased and provides uniform support structure (Paragraph 0010).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least a stiffening rib set up at the overlapped position between upper and lower PV building materials as disclosed by Keenihan et al. in Cui’s PV building material system for the advantages of a support portion that remains free of warp and/or curl when the length, width, or both of a solar module is increased and provides uniform support structure.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (CN 208738279 U) in view of Kim et al. (KR 10-1551727 B1).  Citations below are made to Cui (US 2020/0119212 A1) which corresponds to the national stage of this application, and is therefore a translation thereof. References to Kim et al. are mapped to the English machine translation provided by Korean Intellectual Property Office.

In view of Claim 12, Cui is relied upon for the reasons given above in addressing Claim 1.  Although Cui discloses that an automatic spraying device provides a water jet on the PV building material (Paragraph 0058), it is not disclosed that the automatic spraying device is assembled on an upper position of a roof ridge.
Kim et al. discloses an automatic spraying device assembled on an upper position of a roof ridge in order to provide a water jet on PV building material (Figure 1a, #20 & Page 8, 3rd Paragraph).  Kim et al. teaches that this configuration results in an automatic spraying device that can uniformly cool a solar cell module (Page 8, 1st Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the automatic spraying device assembled on an upper position of a roof ridge as disclosed by Kim et al. in Cui’s system for the advantage of being able to uniformly cool the PV building material.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (CN 208738279 U) in view of Kim et al. (KR 10-1551727 B1) in view of Wang et al. (CN 109412527 A).  Citations below are made to Cui (US 2020/0119212 A1) which corresponds to the national stage of this application, and is therefore a translation thereof. References to Kim et al. are mapped to the English machine translation provided by Korean Intellectual Property Office and references made to Wang et al. are mapped to the English machine translation provided by the EPO.

In view of Claim 13, Cui and Kim et al. are relied upon for the reasons given above in dressing Claim 12.  Kim et al. teaches a rainwater reclaiming device set up at a relative lower position of a roof (Figure 1a, #60) and the rainwater reclaiming device reclaims the water flowing down from the roof and the rainwater reclaiming device guides the water onto the spraying device (Page 13, 5th-6th Paragraph) after the water being processed by a purification system (Page 13, 7th Paragraph – the water is purified).  Kim et al. does not disclose that the water is processed by a filtering system.
Wang et al. teaches reclaimed water is processed by a filtering system for the advantage of separating dust from the water which ensures the service life of the pump of the system (Page 2, 9th Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the reclaimed water be processed via a filtering system for the advantage ensuring the service life of the pumps of the system.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (CN 208738279 U) in view of MacDonald et al. (US 2017/0077866 A1). Citations below are made to Cui (US 2020/0119212 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.

In view of Claim 14, Cui is relied upon for the reasons given above in addressing Claim 1.  Cui does not disclose a reverse wing device assembled on a main structure, wherein the reverse wing device enhances a downforce of the building when suffering from a strong wind.
MacDonald et al. teaches a reverse wing device assembled on a main structure, wherein the reverse wing device enhances a downforce of the building when suffering from a strong wind (Figure 20, #382 & Paragraph 0069).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a reverse wind device assembled on a main structure near Cui’s PV building material for the advantage of reducing upward wind loading.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (CN 208738279 U). Citations below are made to Cui (US 2020/0119212 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.

In view of Claim 15, Cui is relied upon for the reasons given above in addressing Claim 1. Cui teaches a plurality of cable trays assembled on the purlins of a roof (Figure 7, #9).  In regards to the limitation that, “when the cable tray receives a strong wind that it forms a turbulent flow to destroy the wind field of the strong wind, hence, reduce damage to the roof”, the cable trays of Cui when subjected to air on a windy day would impede the wind flowing over the surface of a roof and thus meet this limitation.
Cui does not explicitly teach that the cable trays are assembled on an edge of a roof or on a ridge, but does disclose that the PV building material covers a roof forming a substrate system (Paragraph 0014) and is directly attached to the purlins of a structure (Paragraph 0049) and that they are installed on structures with a slope (Paragraph 0007).  It would be obvious to one of ordinary skill in the art at the time the invention was filed that the PV building materials of Cui that have cable trays that extend along the entirety of the length of the PV building materials, and wherein the PV building materials are essentially the building material itself and thus cover the entirety of the sloped roof would have the cable trays of Cui along the edges of the perimeter of the roof and the “peak” of the sloped roof.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (CN 208738279 U) in view of Jenkins (US 2010/0242381 A1). Citations below are made to Cui (US 2020/0119212 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.

In view of Claim 15, Cui is relied upon for the reasons given above in addressing Claim 1.  Cui does not disclose a plurality of cable trays assembled on an edge of a roof or on a ridge, wherein when receiving a strong wind, the cable tray forms a turbulent flow to destroy the wind field of the strong wind, hence reduce damage to the roof.
Jenkins discloses a plurality cable trays (Figure 24 – the elements can contain wiring/cables) that are assembled on an edge of a roof or on a ridge (Figure 1 & 24, #122 & #124 – the top an bottom flashing pieces are adjacent to the edges and ridge of a roof).  Jenkins teaches that roof penetrations for electrical connections can be minimized with respect to conventional systems (Paragraph 0043).  Accordingly, it would have been obvious to have a plurality of cable trays that are assembled on an edge of a roof or on a ridge for the advantage of minimizing roof penetrations.
In regards to the limitation that, “when the cable tray receives a strong wind that it forms a turbulent flow to destroy the wind field of the strong wind, hence, reduce damage to the roof”, the flashing elements (corresponding to the cable trays) of Jenkins when subjected to air on a windy day would impede the wind flowing over the surface of a roof and thus meet this limitation.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (CN 208738279 U) in view of Graham (US 2007/0176431 A1). Citations below are made to Cui (US 2020/0119212 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.

In view of Claim 16, Cui is relied upon for the reasons given above in addressing Claim 1.  Cui does not disclose a plurality of wind turbines, wherein the wind turbines are assembled on an edge of a roof and arranged in array type, and the wind turbines are arranged to form a wind turbine wall structure and absorb partial wind power.
Graham discloses a plurality of wind turbines, wherein the wind turbines are assembled on an edge of a roof and arranged in array type, and the wind turbines are arranged to form a wind turbine wall structure and absorb partial wind power for the advantage of utilizing concentrated wind flow at the edge of a roof (Figure 2 & Paragraph 0003).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a plurality of wind turbines, wherein the wind turbines are assembled on an edge of a roof and arranged in array type, and the wind turbines are arranged to form a wind turbine wall structure and absorb partial wind power for the advantage of utilizing concentrated wind flow.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726